Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-7, and 13-18 are objected to because of the following informalities:  
Claim 1, line 6: amend “the feed material” to “the metalliferous feed material”
Claim 3, line 1: amend “the feed material” to “the metalliferous feed material”
Claim 3, line 2: amend “as carrier gas” to “as the carrier gas”
Claim 4, line 2: amend “as carrier gas” to “as the carrier gas”
Claim 5, line 2: amend “as carrier gas” to “as the carrier gas”
Claim 6, line 1: amend “the feed material” to “the metalliferous feed material”
Claim 6, line 2: amend “as carrier gas” to “as the carrier gas”
Claim 7, line 2: amend “as carrier gas” to “as the carrier gas”
Claim 13, line 2: amend “the feed material” to “the metalliferous feed material”
Claim 14, line 2: amend “the feed material” to “the metalliferous feed material”
Claim 15, line 2: amend “the feed material” to “the metalliferous feed material”
Claim 16, line 2: amend “the feed material” to “the metalliferous feed material”
Claim 17, line 1: amend “the feed material” to “the metalliferous feed material”
Claim 17, line 2: amend “as carrier gas” to “as the carrier gas”
Claim 18, lines 1-2: amend “as carrier gas” to “as the carrier gas”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 12 and 19 recites the broad recitation “20-200°C”, and the claim also recites “typically in a range of 20-100°C” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 7, 8, 9, 10, 11, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dry et al. (US 6440195 B1) (hereinafter “Dry”) in view of Van Heeringen et al. (US 2010/0050812 A1) (hereinafter “Heeringen”).

Regarding claims 1, 2, 6, and 7, Dry teaches a process and an apparatus for producing metals and metal alloys in which the apparatus for producing molten metal and off-gas from a metalliferous feed material is based on a combination of a pre-reduction/melting means, i.e., cyclone converter, and a reduction means, i.e., a vessel that contains a molten bath where the cyclone converter is positioned above the reduction vessel and communicates with the reduction vessel so that at least partially molten metalliferous feed material drains downwardly into the reduction vessel and the off-gas discharges from the cyclone converter via a duct (Dry, Column 1, lines 10-21, Column 2, lines 50-54, Column 5, lines 53-54, and figure 2).
The method and apparatus to produce an off-gas of Dry corresponds to a method for off-gas composition control, wherein the off-gas results from a smelting apparatus for smelting a metalliferous feed material, wherein the smelting apparatus comprises a smelting vessel, a smelt cyclone mounted on the smelting vessel and in connection with the inside of the smelting vessel and an off-gas duct connected to the smelt cyclone of the present invention.
Dry further teaches that iron ore, i.e., metalliferous feed material, is preheated prior to supplying to the cyclone converter where the iron ore is mixed with a fuel gas, which is quenched off-gas, i.e., carrier gas, and then injected into the cyclone converter (Dry, Column 4, lines 35-39 and Column 5, lines 59-67). Dry also teaches that oxygen is injected into the cyclone converter and then solid carbonaceous material, i.e., coal, with a carrier gas is injected into the reduction vessel followed by injecting oxygen into the reduction vessel (Dry, Column 1, lines 41-51, Column 4, lines 63-64, Column 5, lines 47-48, and Figure 2). Moreover, Dry teaches that a slag forming agent, i.e., flux, can optionally be injected with carrier gas into the reduction vessel (Dry, Column 4, lines 60-64).

Dry also teaches that it is preferred that the oxygen-containing gas be oxygen, i.e., at least 95% oxygen (Dry, Column 3, line 57). The oxygen-containing gas being oxygen of Dry corresponds to the oxygen containing gas contains 95% oxygen or more of the present invention and claim 2. 

While Dry teaches a carrier gas, Dry does not explicitly disclose that the carrier gas is not a nitrogen gas.
With respect to the difference, Heeringen teaches that the carrier gas can be carbon dioxide or synthetic gas, i.e., a mixture comprising CO and H2, and that the carrier gas is preferably carbon dioxide (Heeringen, [0021]).
As Heeringen expressly teaches that by not using inert gases such as N2 as a carrier gas, a build-up of N2 in the gas recycle streams is avoided or at least significantly minimized which in turns allows for use of smaller equipment (Heeringen, [0022]). 

In light of the motivation to use carbon dioxide or synthetic gas as the carrier gas as taught in Heeringen above, it therefore would have been obvious to one of ordinary skill in the art to use carbon dioxide or synthetic gas as the carrier gas for both the metalliferous feed material and solid carbonaceous material in Dry in order to avoid or significantly minimize the build-up of N2 in the gas recycle streams and to allow for the use of smaller equipment, and thereby arrive at the present invention.  
The use of carbon dioxide as the carrier gas of Dry also corresponds to wherein the feed material is injected into the smelt cyclone with a carbon dioxide containing gas as carrier gas of claim 6 and wherein the coal is injected into the smelting vessel with a carbon dioxide containing gas as the carrier gas of claim 7 of the present invention.

Regarding claims 8, 9, 10, and 11, while Dry also teaches that the off-gas discharges from the cyclone converter via a duct and is then quenched and solids entrained in the off-gas is removed, that the quenched off-gas is transferred via line and is used as fuel gas or vented flue gas, and that the off-gas is quenched using water, i.e., a quenching medium (Dry, Column 5, lines 53-60), Dry does not explicitly disclose wherein the quenching medium is a carbon dioxide containing gas or wherein the quenching medium is the off-gas resulting from smelting of the metalliferous feed material after cleaning and cooling of the off-gas.
With respect to the difference, Heeringen teaches that the CO2 containing carrier medium as obtained in step (b) is used as the carrier medium in step (a) and that the gas is cooled with 
As Heeringen expressly teaches, using the CO2 obtained in step (b) as the carrier medium in step (a), is advantageous in terms of selectivity of CO and H2 (Heeringen, [0022]).
In light of the motivation to cool the off-gas by direct quenching with the off-gas or direct quenching with the part of the gas obtained in either steps (a) or (b) as taught in Heeringen  above, it therefore would have been obvious to one of ordinary skill in the art to cool the off-gas of Dry by direct quenching with the off-gas or direct quenching with the part of the gas obtained in either steps (a) or (b) in order to increase the selectivity of CO and H2, and thereby arrive at the present invention.

Regarding claim 13, Dry also teaches that the two step cooling process including a water cooling assembly and quenching the off-gas causes the water vapor content of the off-gas to be reduced, i.e., removed from the off-gas by condensation (Dry, Column 5, lines 53-58). The reduction of the water vapor content in the off-gas of Dry corresponds to wherein water vapor present in the off-gas resulting from smelting the feed material is removed from the off-gas by means of condensation of the present invention.  

Regarding claims 14 and 16, while Dry teaches that the entrained solids in the off-gas are removed, (Dry, Column 5, lines 56-57) Dry does not explicitly disclose wherein the off-gas resulting from smelting the fee material is passed through a SOx scrubber to remove Sulphur compounds or a gas scrubber to remove NOx components.
3, H2S, metals, carbonyls, hydrides, or other trace contaminants which may be composed in the gas obtained in step (a) (Heeringen, [0041]).
As Heeringen expressly teaches, the removal of the contaminants allows for the formation of a recyclable reducing gas to be reused in the DRI process (Heeringen, [0034]).
In light of the motivation to use a scrubber to remove COS, and HCN and other contaminants such as NH3, H2S, metals, carbonyls, hydrides, or other trace contaminants which may be composed in the gas obtained in step (a) as taught in Heeringen above, it therefore would have been obvious to one of ordinary skill in the art to use a scrubber to remove SOx, and NOx from the off-gas of Dry in order to make a recyclable reducing gas that can be reused in the DRI process, and thereby arrive at the present invention.  

Claims 3, 4, 5, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dry in view of Heeringen as applied to claims 1 and 2 above, and further in view of Shin et al. (US 8052921 B2) (hereinafter “Shin”).

Regarding claims 3, 4, 5, 17, and 18, while Dry and Heeringen teach injecting a carrier gas simultaneously with the metalliferous feed material and solid carbonaceous material, Dry and Heeringen do not explicitly disclose that the carrier gas is a hydrocarbon, or more specifically methane, ethane, or propane.
With respect to the difference, Shin teaches an apparatus for manufacturing molten irons in which the apparatus includes a fluidized-bed reduction reactor, i.e., a cyclone, a melter-
As Shin expressly teaches injecting methane into the cyclone and melter-gasifier, allows for the carbon particles that are produced during decomposition reaction to precipitate on the surface of the fine iron ore particles in the cyclone which in turn prevents adhesion between fine iron ore particles (Shin, Column 5, lines 39-51).
Dry, Heeringen, and Shin are analogous art as they are all drawn to methods for reducing iron ores to elemental iron with a production of off-gas (Dry, Abstract; Heeringen, Abstract; Shin, Abstract).
In light of the motivation to use methane as the carrier gas as taught in Shin above, it therefore would have been obvious to one of ordinary skill in the art to use methane as the carrier gas simultaneously with the feed material and coal of Dry in view of Heeringen in order to have the carbon particles precipitate on the surface of the iron ore particles and coal to prevent adhesion of the iron ore and coal particles, and thereby arrive at the present invention. 

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dry in view of Heeringen as applied to claims 1 and 9 above, and further in view of Higgins (US 2016/0303502 A1) (hereinafter “Higgins”).

Regarding claims 12 and 19, while Dry teaches that the off-gas is cooled and quenched, Dry and Heeringen do not disclose wherein the carbon dioxide containing gas is cooled to a temperature in a range of 20-200°C.

As Higgins expressly teaches, the reason for cooling to such low temperatures is that the condensable contaminants are transformed to the liquid phase and are thereby more easily removed from the effluent and that the nucleation process increases the size of the pre-existing particles in the effluent, thereby making it easier to remove them (Higgins, [0062]). 
Dry, Heeringen, and Higgins are analogous art as they are all drawn to methods for removing solid particles from off-gas (Dry, Abstract; Heeringen, Abstract; Higgins, Abstract).
In light of the motivation to quench the gaseous effluent to less than 45°C as taught in Higgins above, it therefore would have been obvious to one of ordinary skill in the art to quench the off-gas of Dry in view of Heeringen to less than 45°C in order to transform condensable contaminants to the liquid phase increase the size of the pre-existing particles in the effluent thereby making it easier to remove both, and thereby arrive at the present invention. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dry in view of Heeringen as applied to claim 1 above, and further in view of Davis et al. (US 2017/0176104 A1) (hereinafter “Davis”).

Regarding claim 15, Dry and Heeringen do not explicitly disclose wherein the off-gas resulting from smelting the feed material is passed through a dust cyclone to remove dust present in the off-gas.

As Davis expressly teaches once the off-gas is passed through the heat recovery section, the resulting sludge, containing the dust particles, is available for recycle to the smelter via the ore feed stream, to be reduced to iron (Davis, [0096]).
Dry, Heeringen, and Davis are analogous art as they are all drawn to methods for reducing iron ores to elemental iron with a production of off-gas (Dry, Abstract; Heeringen, Abstract; Davis, Abstract).
In light of the motivation to pass the off-gas through a dust removal system as taught in Davis above, it therefore would have been obvious to one of ordinary skill in the art to pass the off-gas of Dry in view of Heeringen through a dust removal system in order to create a sludge that can be recycled into the smelter and reduced to elemental iron, and thereby arrive at the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738           

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        10/22/21